DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This notice of allowance is in response to applicant’s response filed May 03,2022. 
	3.	The text of those sections of Title 35 U.S. Code not included in this section can be found in the prior office action. The prior office actions are incorporated herein by reference. In particular, the observations with respect to claim language, and response to previously presented arguments.
4.	Claims 1-24 are pending allowed.
5.	The electronic terminal disclaimer filed on 05/03/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on US patent # 10,735,917 B2 has/have been reviewed and accepted. The terminal disclaimer has been recorded.
	
ALLOWABLE SUBJECT MATTER
	6.	Claims 1-24 are allowed over prior art of record.

EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
7.	Regarding the claimed terms, the Examiner notes that a “general term must be understood in the context in which the inventor presents it.” In re Glaug 283 F.3d 1335, 1340, 62 USPQ2d 1151, 1154 (Fed. Cir. 2002). Therefore the Examiner must interpret the claimed terms as found on the specification of the instant application. Clearly almost all the general terms in the claims may have multiple meanings. So where a claim term "is susceptible to various meanings,...the inventor's lexicography must prevail.... " Id. Using these definitions for the claims, the claimed invention was not reasonably found in the prior art. 
8.	This communication warrants No Examiner's Reason for Allowance, Applicant’s reply make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule 37 CFR 1.104(e). Specifically, reason for allowance was mentioned in the allowable subject matter section of previous office non-final office action (see pp. 5-7) mailed 02/09/2022 as such the reasons for allowance are in all probability evident from the record and no statement is deemed necessary (see MPEP 1302.14).
9.	Examiner performed updated search and additional search does not yield other specific references that reasonably, either singularly or in combination with cited references, would result a proper rejection that would have anticipated or made obvious all the steps disclosed in the independent claims 1, 5, 9, 13, 17, and 21 with proper motivation before the time it was effectively filed.
10.	Any comments considered necessary by applicant must be submitted no later than payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.''
CONCLUSION
11.	Prior arts made of record, not relied upon:
US 7,899,873 B2 (Jackson et al.) A particular method includes generating an n-times-use network address to access a control interface in response to receipt of a message addressed to a subscriber at a messaging system. The method further includes determining a notification address associated with the subscriber and generating a notification message addressed to the notification address. The notification message includes at least a portion of content of the message and the n-times-uses network address. The n-times-use network address is selectable a predetermined number of times at a browser application to send a control message to the control interface to control disposition of the message. Abstract.
Y. Jeong, S. Kim, S. Cho, K. Geon, C. Ahn and S. Lee, "Bidirectional Location Based Services Using Terrestrial-DMB and Wireless Communication Network," IEEE Vehicular Technology Conference, 2006, pp. 1-5, doi: 10.1109/VTCF.2006.597. Abstract: This paper presents a new bidirectional location based service (LBS) using terrestrial-digital multimedia broadcasting (T-DMB) and wireless communication network. We propose a new bidirectional POI (point-of-interest) application interoperable with TPEG protocol, and introduce the POI data server/client in T-DMB network and the bidirectional TTI contents server/host server in wireless communication network The receiving platform based on laptop computer is connected to T-DMB receiver and CDMA modem simultaneously, and it includes the TPEG decoder implemented by using the proposed protocol. The stability and effectiveness of the proposed protocol is verified through the field test. 
	12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWNCHOY RAHMAN whose telephone number is (571)270-7471. The examiner can normally be reached Monday - Friday 8:30A-5P ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi T Arani can be reached on 5712723787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Shawnchoy Rahman/Primary Examiner, Art Unit 2438